—Judgment, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about January 20, 1999, which, in an action for, inter alia, a declaration that plaintiff is covered under the underinsured provisions of Hector Marquez’s automobile policy, granted defendant insurer’s motion for summary judgment declaring that plaintiff is not so covered, unanimously affirmed, without costs.
The supplementary uninsured motorist clause in issue covers the named insured and “while residents of the same household, [the named insured’s] spouse and * * * relatives”. Even if the word “spouse” could be understood to include same-sex partners living together in a spousal-type relationship, plaintiff fails to raise an issue of fact as to whether such was the nature of his relationship with the named insured (cf., 390 W. End Assocs. v Wildfoerster, 241 AD2d 402). We also reject plaintiff’s argument that he qualifies under the portion of the clause covering “relatives”, given the structure of the clause and the sexual aspect of the relationship. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.